EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Roman Tsibulevskiy and Ms. Debodhonyaa Sengupta on March 30, 2021.

In the claims:

In claim 1, line 3, delete “including” and insert -- consisting essentially of --. 

In claim 27, line 5, delete “includes” and insert -- consists essentially of --. 

In claim 29, line 2, change “is” to -- comprises --.

In claim 30, line 2, change “is” to -- comprises --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The Amendment and Remarks, filed February 17, 2021, have been carefully considered and found to be persuasive in view of the above Examiner’ Amendment.  None of the prior art references, alone or in combination, teaches or suggests a device or method with a container having a first port wherein the container stores a first composition consisting essentially of a miscibility agent and hydrolytic agent, the first port configured to connect to a second port of an AC, refrigeration, or climate control system containing a second composition with a lubricant 
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765